Citation Nr: 1634618	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for prostate cancer, status-post prostatectomy, claimed as due to herbicide exposure, and if so, whether service connection is warranted.

2.  Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2016, the Veteran provided testimony before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of this hearing has been associated with the record.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for prostate cancer, ishemic heart disease, and right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in March 2005, the RO denied service connection for prostate cancer, status-post prostatectomy, associated with herbicide exposure.

2.  Evidence added to the record since the last final denial in March 2005 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for prostate cancer, status-post prostatectomy, claimed as due to herbicide exposure.

3.  The Veteran's current left ear hearing loss disability is etiologically related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The March 2005 decision that denied service connection for prostate cancer, status-post prostatectomy, associated with herbicide exposure is final. 38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer, status-post prostatectomy, claimed as due to herbicide exposure. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for prostate cancer, status-post prostatectomy, and grant service connection for left ear hearing loss are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to these claims.  However, consideration of the merits of the issue of entitlement to service connection for prostate cancer, status-post prostatectomy is deferred pending additional development consistent with the VCAA.

II.  Application to Reopen a Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c) . The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i) . 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran underwent a prostatectomy due to prostate cancer in March 2004.  Initially, he claimed entitlement to service connection for prostate cancer, status-post prostatectomy, claimed as due to herbicide exposure, in August 2004.  The claim was denied in a March 2005 rating decision.  Of record at the time of the March 2005 decision were the Veteran's service treatment records, his DD-214 Report of Separation from Active Service, a June 2004 statement in support, a private medical report dated September 2004, and an October 2004 VA examination report.  Based upon a review of the evidence, the RO noted that the Veteran had a current diagnosis of prostate cancer, status-post prostatectomy; however, found that the October 2004 VA examiner found to relationship between such disorder and the Veteran's military service.  The RO further acknowledged that presumptive service connection for prostate cancer is warranted if a Veteran had been exposed to herbicides; however, determined in the instant case that, as the Veteran did not serve in the Republic of Vietnam,  he was not exposed to herbicides.  In this regard, the RO noted that the Veteran served in Thailand, which was not an area in which the use of herbicides had been acknowledged.  Therefore, the RO denied the Veteran's claim on the basis that his prostate cancer, status-post prostatectomy, was not shown to be directly or presumptively related to his military service.

In March 2005, the Veteran was advised of the decision and his appellate rights.  However, no further communication was received regarding his claim until April 2010, when VA received his request to reopen such claim.  Furthermore, no additional evidence was received within one year of the issuance of the March 2005 rating decision.  Additionally, while the Veteran's service personnel records were obtained in December 2013, such only confirmed his presence in Thailand, a fact previously known by virtue of documentation in his service treatment records.  As such, 38 C.F.R. §§ 3.156(b) and (c) are inapplicable to the instant claim.  Therefore, the March 2005 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2015].   

Evidence received since the March 2005 decision includes the Veteran's written statements as well as his testimony at the March 2016 Board hearing.  In this regard, in a May 2013 statement, he indicated that his heaviest exposure to Agent Orange was in Thailand while he was assigned to an engineering unit which was building roads.  He noted he drove a five ton dump truck hauling dirt that had been sprayed with chemicals and herbicides.  Further, the Veteran testified in the March 2016 hearing that, during his first three months at Korat Royal Thai Air Force Base, in Thailand, he performed guard duty on the perimeter of the base every weekend.  Pictures of him on the perimeter of the base were submitted in support.

This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it relates to the previously unestablished element of whether the Veteran was exposed to herbicides during his service in Thailand.  When viewed with the previous evidence of record, this new evidence is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

III.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board notes that the record reflects a current diagnosis of left ear hearing loss as defined by VA regulations. See 38 C.F.R. § 3.385.  In this regard, private audiograms as well as the March 2011 VA examination report noted puretone thresholds of 30, 25, 25, 35 and 40 decibels at frequencies of 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Therefore, the current disability criterion is met.

The in-service incurrence criterion is also met, as the Board finds the Veteran was exposed to hazardous noise during service.  The Board notes the Veteran did not complain of or seek treatment for hearing loss during his active service, nor was he diagnosed as suffering from a hearing loss disability during service.  Further, his induction and separation examinations indicated normal hearing.

However, the Veteran's Form DD-214 documents his military occupational specialty (MOS) as a carpenter and the March 2011 VA examiner indicated the Veteran's military noise exposure was significant for generators and hammering.  She further indicated much of the time the Veteran did not have hearing protection and during his post-service work, he wore hearing protection.  In the March 2016 Board hearing, the Veteran credibly described being exposed to loud noise while performing his military duties.  He indicated he drove a five ton truck to assist in building roads and also performed duties as a carpenter, including hammering nails.  The Veteran is competent to describe his in-service noise exposure, and the Board finds his statements and testimony to be credible.

The remaining question is whether the Veteran's current left ear hearing loss is related to his active service.  The examiner who conducted the Veteran's March 2011 VA examination determined that it is less likely than not that the Veteran's current hearing loss is related to his active service.  She concluded that the Veteran's hearing was within normal limits bilaterally at induction and separation from service.  Further, she noted since the Veteran left the military with hearing within normal limits, it is believed that his military noise exposure has not had an effect on his hearing.  In contrast, in an April 2014 private audiological examination, the audiologist noted the Veteran's in-service noise exposure as described above, the lack of hearing protection, and the fact that he noticed hearing difficulty during service.  She also noted the lack of post-service noise exposure.  While she did not review the Veteran's claims file, she recited medical literature regarding the difference between his current hearing loss and the average hearing loss for an individual his age as well as the fact that no other factors that would predispose him to hearing loss were reported.  Therefore, the April 2014 audiologist opined that the Veteran's hearing loss was more likely than not caused by, was a result of, or has been worsened by the military service based exposure.

Therefore, as both the March 2011 and April 2014 examiners are competent medical professionals and provided a rationale for their opinions, such opinions are entitled to equal probative weight.  Therefore, the Board finds that the evidence as to whether his left ear hearing loss is related to his military service is in relative equipoise.  As such, the Board resolves all doubt in his favor and finds that service connection for left ear hearing loss is warranted.


ORDER

New and material evidence having been received, the claim for service connection for prostate cancer, status-post prostatectomy, is reopened; the appeal is granted to this extent only.

Service connection for left ear hearing loss is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for service connection for prostate cancer, status-post prostatectomy, and ishemic heart disease, he alleges that he was exposed to herbicides coincident with his service in Thailand.  In this regard, he claims that he was stationed at Korat Royal Thai Air Force Base and, during his first three months, he performed guard duty on the perimeter of the base every weekend.  As noted previously, he submitted pictures to support such claim.  The Veteran also claims that, as part of an engineering unit, he assisted in building roads.  He noted he drove a five ton dump truck hauling dirt that had been sprayed with chemicals and herbicides.   

The record reflects that the Veteran's MOS was a carpenter and he was assigned to Company B, 809th Engineer Battalion, in Sattahip, Thailand, from November 1966 to October 1967.  Additionally, his service treatment records reflect that he sought medical treatment for various complaints at Camp Vayama in Thailand.  

VA regulations provide that a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or in certain areas near the Demilitarized Zone in the Republic of Korea from April 1, 1968 to August 31, 1971 is presumed to have been exposed to certain designated herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases, including prostate cancer and ischemic heart disease, which, in turn, includes coronary artery disease, that become manifest to a compensable degree. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In the instant case, the Veteran has current diagnoses of prostate cancer, status-post prostatectomy, and coronary artery disease.  However, he does not have documented service in Vietnam or Korea.

Even so, VA's Adjudication Procedures Manual, M21-1, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era. See M21-1 at IV.ii.1.H.5.  Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.

In the instant case, the record reflects that the Veteran was located in Sattahip and Camp Vayama, Thailand, rather than one of the enumerated Royal Thai Air Force Bases.  Consequently, based on his testimony, the Board finds that a remand is necessary in order to verify his alleged herbicide exposure.  In this regard, the AOJ should ascertain the location of Company B, 809th Engineer Battalion from November 1966 to October 1967, to include whether such was stationed on one of the Royal Thai Air Force Bases such as Korat or U-Tapao; determine whether Sattahip and/or Camp Vayama may be considered part of one of the Royal Thai Air Force Bases; and research the Veteran's claim of herbicide exposure coincident with his duties while stationed at Sattahip and Camp Vayama.  

With regard to the Veteran's claim for service connection for right ear hearing loss, he claims that such is related to in-service noise exposure.  However, despite his in-service exposure to hazardous noise, the Board finds that further development is required to determine if the Veteran has a current hearing loss disability in his right ear under VA regulations. 38 C.F.R. § 3.385.

In this regard, the Board notes that the June 2010 private medical report indicated a puretone average in the right ear of 23 decibels, at frequencies of 500, 1000 and 2000 Hertz and speech recognition was 96 percent.  Additionally, the March 2011 VA examination noted 25, 20, 20, 25 and 35 decibels at frequencies of 500, 1000, 2000, 3000 and 4000 Hertz respectively, with a speech recognition score of 94 percent.

Thereafter, the Veteran submitted an April 2014 private audiological report.  Upon testing, the examiner noted 20, 25, 25, 25 and 30 decibels at frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  In addition, she indicated an 8 percent speech recognition score under the Maryland CNC Test.  This appears to be a typo or mistake by the examiner, as she indicated a score of 88 percent for the Veteran's left ear, and found the Veteran's right ear hearing loss to be only mild to moderate in nature while his left ear hearing loss was mild to severe in nature.  Therefore, the Board determines a new VA examination of the Veteran's right ear is warranted to determine if a current hearing loss disability exists.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source, to include Joint Services Records Research Center (JSRRC) and/or as directed by the M21-1, so as to ascertain the location of Company B, 809th Engineer Battalion from November 1966 to October 1967, to include whether such was stationed on one of the Royal Thai Air Force Bases such as Korat or U-Tapao; determine whether Sattahip and/or Camp Vayama may be considered part of one of the Royal Thai Air Force Bases; and research the Veteran's claim of herbicide exposure coincident with his duties (described above) while stationed at Sattahip and Camp Vayama.

2.  The Veteran should be afforded a VA audiological examination in order to determine whether he has a right ear hearing loss disability as defined by VA regulations. The examiner should identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


